Case 17-05232-pmb         Doc 34     Filed 02/15/19 Entered 02/15/19 13:46:55            Desc Main
                                    Document      Page 1 of 16




  IT IS ORDERED as set forth below:



  Date: February 15, 2019
                                                           _____________________________________
                                                                         Paul Baisier
                                                                 U.S. Bankruptcy Court Judge

  _______________________________________________________________



                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION
In re:                                    :                   CASE NO. 17-53391-PMB
                                          :
JAY COSTA KELTER,                         :                   CHAPTER 7
f/k/a Ignatius J. Coster, III,            :
                                          :
               Debtor.                    :
                                          :
                                          :
DANIEL M. McDERMOTT,                      :
UNITED STATES TRUSTEE,                    :
                                          :                   ADVERSARY PROCEEDING
               Plaintiff,                 :
                                          :                   NO. 17-5232
v.                                        :
                                          :
JAY COSTA KELTER,                         :
f/k/a Ignatius J. Coster, III,            :
                                          :
               Defendant.                 :
__________________________________________:


         ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

         This matter is before the Court on (i) Plaintiff’s Motion for Summary Judgment, filed by the

United States Trustee, the Plaintiff named above (the “Plaintiff”), on May 31, 2018 (Docket No.
Case 17-05232-pmb             Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                   Desc Main
                                         Document      Page 2 of 16


25)(the “Motion”), containing Appendix A: Statement of Material Facts As To Which No Genuine

Issue Exists To Be Tried (the “Plaintiff’s Statement of Material Facts”) and attached Exhibits, (ii)

Memorandum in Support with attached Exhibits (Docket No. 26)(the “Memorandum”), and (iii)

Notice of Filing Duplicate Original and Sealed Transcripts of 341 Meetings and Rule 2004

Examination of the Debtor (Docket No. 27).

           Previously, the Court entered an Order (I) Denying Motion for Stay, (II) Overruling

Objection to Proposed Scheduling Order and (III) Granting Debtor’s Extension Motion on June

12, 2018 (Docket No. 32)(the “Order”), in which the Court, among other things, allowed the

Defendant-Chapter 7 Debtor (the “Debtor”), who is pro se, through and including August 31, 2018

to file his own motion for summary judgment and/or to respond to the Motion. To date, the Debtor

has not responded to the Motion or filed a summary judgment motion. Instead, it appears that the

Debtor chose to respond by causing a Motion To Dismiss the Bankruptcy Case Without Prejudice

to be filed in his main bankruptcy case on August 31, 2018 (Main Case Docket No. 70)(the

“Motion To Dismiss”), the due date for his response to the Motion. 1

           The Debtor filed this Chapter 7 case on February 24, 2017. The Plaintiff commenced this

adversary proceeding (the “Adversary Proceeding”) through the filing of a four-count Complaint

Objecting to Debtor’s Discharge and for Other Relief on August 30, 2017 (Docket No. 1)(the

“Complaint”). 2 In the Complaint, the Plaintiff alleges that the Debtor, a former investment adviser,

converted over $1.6 million in funds from certain TD Ameritrade accounts he established for

Jacquolyn Fitzgerald, whose portfolio he had managed at another firm. In addition, the Debtor

allegedly traded on the account of another individual (Harry Klauber) who also incurred substantial


1
    The Motion to Dismiss has since been denied. See Main Case Docket No. 72.
2
 This matter constitutes a core proceeding under 28 U.S.C. §§ 157(b)(2)(A) and (J), and this Court has jurisdiction
over the proceeding under 28 U.S.C. §§ 1334 and 157. See also Federal Rule of Bankruptcy Procedure 4004.

                                                        2
Case 17-05232-pmb             Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                       Desc Main
                                         Document      Page 3 of 16


monetary losses. Further, the Debtor allegedly caused his step-mother, Aline Cassady, to incur

losses and made payments to her prior to filing this bankruptcy case. Based on these allegations,

along with other allegations of multiple material misstatements and omissions in his bankruptcy

schedules, the Plaintiff objects to Debtor’s discharge under 11 U.S.C. § 727(a)(5)(failure to

satisfactorily explain loss or deficiency of assets transferred from Debtor’s client’s account to his

own)(Count I), 11 U.S.C. § 727(a)(2)(A)(transfer, removal, destruction, mutilation or concealment

of property with intent to hinder, delay, or defraud a creditor within a year of bankruptcy through

various transfers of converted funds)(Count II), 11 U.S.C. § 727(a)(4)(A)(knowingly and

fraudulently making a false oath or account in his bankruptcy statements and schedules)(Count

III), and 11 U.S.C. § 727(a)(3)(concealing, destroying, mutilating, falsifying, or failing to keep or

preserve financial records without justification)(Count IV).

         The Debtor is subject to other pending litigation that is related to some of the allegations

in this matter. First, he is the defendant in a criminal matter in the United States District Court for

the Middle District of Tennessee (the “Tennessee District Court”) styled United States v. Jay Costa

Kelter (Case No. 3:17-cr-00208-1)(the “Criminal Proceeding”). 3 The Debtor is also a defendant

in a civil suit filed by Jacquolyn Fitzgerald in the Tennessee District Court on or about November

30, 2016 for $1.375 million, alleging fraud, breach of fiduciary duty, violation of Tennessee

securities law, negligent misrepresentation, and conversion (Jacquolyn Fitzgerald v. Jay Costa

Kelter, Case No.: 3:16-cv-3055)(the “Civil Suit”). 4 In addition, the United States Securities and


3
 The Debtor previously stated in his Motion for Stay and Objection to Proposed Scheduling Order filed on January
10, 2018 (page 2)(Docket No. 12), that he presented himself to the Tennessee District Court for formal indictment on
November 13, 2017, following entry of a Grand Jury Indictment (the “Indictment”). The Plaintiff states the Indictment
was sought by the United States Attorney’s Office in that district on twenty-two (22) counts of wire fraud, mail fraud,
and securities fraud. See Plaintiff’s Response to Defendant’s Motion for Stay and Objection to Proposed Scheduling
Order filed January 24, 2018 (paragraph 9)(Docket No. 13).
4
 Ms. Fitzgerald is listed in the Debtor’s bankruptcy schedules as asserting a claim for $1.4 million based on the Civil
Suit, and the Debtor has maintained that the Complaint herein restates those allegations.

                                                          3
Case 17-05232-pmb             Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                       Desc Main
                                         Document      Page 4 of 16


Exchange Commission, Enforcement Division has filed an action against the Debtor in the

Tennessee District Court alleging violations of the federal securities laws (Case No.: 3:17-cv-

01441)(the “SEC Proceeding”) arising from the same facts asserted in the Civil Suit and in the

Complaint.

         From a review of the dockets in these matters, it appears that the trial in the Criminal

Proceeding, originally set for August of 2018, was rescheduled due to certain issues regarding the

Debtor’s availability and/or capacity to appear and mount a defense, which issues appear to have

been resolved. 5 The SEC Proceeding has been stayed voluntarily pending resolution of the related

Criminal Proceeding. 6 Based on the filing of the Motion To Dismiss in apparent response to the

Motion, the Debtor seems to be actively monitoring this Adversary Proceeding and making

decisions regarding his affairs in relation to this bankruptcy case.

                                               Standard of Review

         Summary judgment may be granted pursuant to Federal Rule of Civil Procedure 56,

applicable herein through Federal Rule of Bankruptcy Procedure 7056, if “there is no genuine

issue as to any material fact and . . . the moving party is entitled to a judgment as a matter of law.”

Fed.R.Civ.P. 56(c). “The party seeking summary judgment bears the initial burden to demonstrate

to the [Court] the basis for its motion for summary judgment and identify those portions of the

pleadings, depositions, answers to interrogatories, and admissions which it believes show an

absence of any genuine issue of material fact.” Hairston v. Gainesville Sun Pub. Co., 9 F.3d 913,


5
  This appears to be the case, as the trial has now been reset to May 14, 2019. This conclusion is also supported by a
review of the Defendant’s Motion (Application) for Immediate Release, and Reinstatement of Pretrial Release, filed
in the Criminal Proceeding on September 24, 2018 (Criminal Proceeding Docket No. 74), in which the Debtor makes
a lengthy and detailed argument about the propriety of his release pending trial. Although that motion was denied
without prejudice, it appears that an Order Setting Conditions of Release was entered on November 27, 2018. (See
Criminal Proceeding Docket No. 97).

6
 The Civil Suit was administratively closed due to the filing of the Debtor’s bankruptcy case. Status reports are filed
monthly in that matter.

                                                          4
Case 17-05232-pmb             Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                       Desc Main
                                         Document      Page 5 of 16


918 (11th Cir. 1993), reh’g denied, 16 F.3d 1233 (1994), citing Taylor v. Espy, 816 F.Supp. 1553,

1556 (N.D. Ga.1993)(citations omitted).

         In deciding a motion for summary judgment, the court “is not to weigh the evidence and

determine the truth of the matter but to determine whether there is a genuine issue for trial.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249, 106 S.Ct. 2505, 2511, 91 L.Ed.2d 202, 212

(1986). Further, all reasonable doubts should be resolved in favor of the non-moving party, and

“if reasonable minds could differ on any inferences arising from undisputed facts, summary

judgment should be denied.” Twiss v. Kury, 25 F.3d 1551, 1555 (11th Cir. 1994), citing Mercantile

Bank & Trust Co. v. Fidelity & Deposit Co., 750 F.2d 838, 841 (11th Cir. 1985). Presumptions or

disputed inferences drawn from a limited factual record cannot support entry of summary

judgment, and the court cannot choose between competing inferences. See Allen v. Tyson Foods,

Inc., 121 F.3d 642, 646 (11th Cir. 1997); Raney v. Vinson Guard Serv., Inc., 120 F.3d 1192, 1196

(11th Cir. 1997). 7

                                                    Discussion

         In the Motion, the Plaintiff seeks summary judgment on all counts. Because the Court

holds that relief is warranted on Count IV (Section 727(a)(3)(failure to keep adequate records)),

Count I (Section 727(a)(5)(failure to explain loss of assets)), and Count III (Section 727(a)(4)(A)

(knowingly and fraudulently making a false oath or account in statements and schedules)), and

these holdings render the remaining Count moot, the Court does not reach the merits of Count II.




7
  Once the party moving for summary judgment has identified materials demonstrating the absence of a genuine issue
of material fact, the non-moving party cannot rest on mere denials or conclusory allegations, but must go beyond the
pleadings and designate, through proper evidence such as by affidavits on personal knowledge or otherwise, specific
facts showing the existence of a genuine issue for trial. See Fed. R. Civ. P. 56(e); see also Matsushita Elec. Ind. Co.
v. Zenith Radio Corp., 475 U.S. 574, 586-87, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986); Johnson v. Fleet Finance, Inc.,
4 F.3d 946, 948-49 (11th Cir. 1993); Fitzpatrick v. City of Atlanta, 2 F.3d 1112 (11th Cir. 1993). In actions under 11
U.S.C. § 727, the plaintiff bears the burden of proof. See Fed.R.Bankr.P. 4005.

                                                          5
Case 17-05232-pmb        Doc 34     Filed 02/15/19 Entered 02/15/19 13:46:55              Desc Main
                                   Document      Page 6 of 16


                                       A. 11 U.S.C. § 727(a)(3)

       The Bankruptcy Code provides that a discharge shall be granted unless, among other

exceptions, “the debtor has concealed, destroyed, mutilated, falsified, or failed to keep or preserve

any recorded information, including books, documents, records, and papers, from which the

debtor's financial condition or business transactions might be ascertained, unless such act or failure

to act was justified under all of the circumstances of the case.” 11 U.S.C. § 727(a)(3). A debtor

has “an affirmative duty to maintain comprehensible records from which his financial condition

or business transactions can be ascertained with a fair degree of accuracy.” Lioce v. Heinz (In re

Heinz), 501 B.R. 746, 767 (Bankr. N.D. Ala. 2013), citing Goldberg v. Lawrence (In re Lawrence),

227 B.R. 907 (Bankr. S.D. Fla. 1998).

       Because intent is not a required element for denial of discharge under Section 727(a)(3),

the governing standard is reasonableness. St. Francis Cty. Farmers Ass’n v. Wright (In re Wright),

353 B.R. 627, 649 (Bankr. E.D. Ark. 2006). Courts must look to the debtor’s circumstances, since

“[j]ustification for maintaining inadequate records ‘depends…on what a normal, reasonable person

would do under similar circumstances’ based on the education, experience, and sophistication of

the debtor, and other relevant factors regarding the debtor's business.” Storey v. Breedlove (In re

Breedlove), 545 B.R. 359, 374 (Bankr. M.D. Ga. 2016), quoting In re Tipler, 360 B.R. 333, 349

(Bankr. N.D. Fla. 2005). A debtor must “‘take such steps as ordinary fair dealing and common

caution dictate to enable the creditors to learn what he did with his estate.’” Wright, supra, 353

B.R. at 649 (citations omitted); see also In re Wynn, 205 B.R. 97, 101 (Bankr. N.D. Ohio

1997)(court objectively measures adequacy of records as compared with those kept by reasonably

prudent debtor of similar background, training, and business experience).




                                                  6
Case 17-05232-pmb              Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                         Desc Main
                                          Document      Page 7 of 16


         Further, when an individual “debtor owns and/or controls numerous business entities and

engages in substantial financial transactions [with those entities], an absence of recorded

information related to those entities and transactions establishes a prima facie case for an action to

deny discharge under § 727(a)(3).” Peters v. Michael (In re Michael), 433 B.R. 214, 222-23

(Bankr. N.D. Ohio 2010). 8 Once a party objecting to discharge satisfies its burden of establishing

that the debtor failed to keep and preserve financial records that prevented it from ascertaining the

financial condition of the debtor, the burden shifts to the debtor to show that the inadequacy is

warranted under all the circumstances. In re Womble, 108 F.App’x 993, 995 (5th Cir. 2004), citing

In re Dennis, 330 F.3d 696, 703 (5th Cir. 2003). Any response to an asserted lack of records is

reviewed under an objective test, so that it is unnecessary to show an intent to conceal and only

that the absence of sufficient records is not justified. See In re Pulos, 168 B.R. 682, 689, 692

(Bankr. D. Minn. 1994).

         Here, the record establishes that the Debtor failed to keep and maintain adequate records

to allow his creditors to reasonably ascertain his true financial condition or fully review his

business transactions. The Debtor was a fifty (50%) percent owner of BEK Consulting Partners

LLC (“BEK”), his only business enterprise. BEK’s revenue, received principally from the account

of Ms. Fitzgerald, passed through to the Debtor and served as his sole source of income from 2014

to 2015. BEK served as a partial source of income, along with funds from another client, for the



8
  See also Protos v. Silver (In re Protos), 322 F.App’x 930 (11th Cir. 2009)(per curiam)(affirming the bankruptcy
court’s decision denying a debtor his discharge in part for failing to preserve his corporations’ tax returns, despite
having filed personal tax returns, as the corporate tax returns were necessary to determine the debtor’s financial
condition); Buckeye Ret. Co., LLC v. Bishop (In re Bishop), 420 B.R. 841, 851 (Bankr. N.D. Ala. 2009)(explaining
that “[i]f a plaintiff is able to show that corporate records are necessary to determine the debtor's financial condition,
and the debtor has not kept or preserved such records, the debtor's discharge should be denied pursuant to
§ 727(a)(3)”); Solis v. Asif (In re Asif), 455 B.R. 768, 792 (Bankr. D. Kan. 2011)(“Some courts have specifically stated
that corporate records are relevant to denial of discharge proceedings where the financial condition of the individual
debtor and the corporation are closely connected.” (internal quotations omitted)).


                                                            7
Case 17-05232-pmb             Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                      Desc Main
                                         Document      Page 8 of 16


Debtor in 2016. Neither the Debtor nor BEK have filed income tax returns since 2013, and BEK

did not generate K-1’s after that date. 9 Further, BEK has no general ledger or other internal

accounting tools. See Plaintiff’s Statement of Material Facts, ¶¶ 11-22. 10 The Debtor has

presented no evidence that he had other records or whether such records even exist. Such records

are necessary to ascertain the Debtor’s true financial condition, especially since it appears that

BEK provided a substantial portion of the Debtor’s income and livelihood. The Debtor’s failure

to keep such records frustrates any meaningful review of his financial circumstances or learning

what happened to assets of the estate.

         In terms of education, experience, and sophistication, the Debtor holds several college

degrees and formerly held two (2) different licenses to sell securities and other types of financial

investments. He has professionally managed high value trading accounts for nearly twenty (20)

years, including at least one multi-million dollar account. Given this extensive background in the

financial services industry, like other persons engaged in similar professional endeavors, it is

reasonable to expect that the Debtor would have kept some records of his business and personal

financial affairs, and no objectively discernable justification has been offered for his failure to do

so. See Memorandum in Support, Statement of Facts, ¶ 54.

         Section 727(a)(3) is intended to assure that the records of the Debtor and entities owned

by, used by, or related to the Debtor are made available so that the Chapter 7 Trustee and creditors

can use them to evaluate the Debtor’s conduct prior to the filing of the bankruptcy case and identify



9
 Plaintiff’s Statement of Material Facts, ¶¶ 11-22, 42-46. See also Answer, ¶ 46 (admitting allegation in Complaint
with respect to failure to file tax returns). Copies of various bank statements have been produced.
10
   The Debtor has not controverted these allegations. More specifically, Local Rule BLR 7056-1(a)(2) provides that
“[a]ll material facts contained in the moving party’s statement that are not specifically controverted in respondent’s
statement shall be deemed admitted.” BLR 7056-1(a)(2)(N.D. Ga.). Although the Debtor filed an Answer to the
Complaint denying some allegations, the Debtor has not responded to or directly refuted any of the allegations in the
Plaintiff’s Statement of Material Facts or disputed the accompanying documentary support offered by the Plaintiff.

                                                          8
Case 17-05232-pmb           Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                    Desc Main
                                       Document      Page 9 of 16


or locate relevant assets or determine their disposition. No grounds have been offered to justify

the lack of records of the Debtor or BEK. Based on the Debtor’s failure in this regard, the Plaintiff

has established a basis for relief in Count IV for denial of discharge under Section 727(a)(3).

                                           B. 11 U.S.C. § 727(a)(5)

        Under Section 727(a)(5), a debtor’s discharge may be denied when a debtor fails to offer a

satisfactory explanation for a loss of assets. To make out a claim under Section 727(a)(5), the

Plaintiff must first show a discrepancy between the property listed in the schedules and the assets

shown in other financial documents, often ones in existence before the bankruptcy filing. At that

point, the burden shifts to the Debtor to explain what happened to the property in question and

why it is not reflected in the schedules, subject to the Court’s review of credibility and whether

such explanation is convincing. See Hawley v. Cement Indus., Inc. (In re Hawley), 51 F.3d 246

(11th Cir. 1995); Chalik v. Moorefield (In re Chalik), 748 F.2d 616 (11th Cir. 1984). 11 In addition,

“[v]ague and indefinite explanations of losses that are based on estimates uncorroborated by

documentation are unsatisfactory.” Chalik, 748 F.2d at 619.

        Here, the Plaintiff contends that the Debtor has testified that he came into possession of

substantial funds from Ms. Fitzgerald, and that he no longer has control over these funds. These

statements have not been disputed. For instance, the Debtor testified that these funds had been

used for personal expenses, gifts, charitable contributions, and rent. See Transcript of Rule 2004

Examination, August 24, 2017 (140:1-14; 222:9-21), attached as Plaintiff’s Exhibit 1 to the Motion

(the “Rule 2004 Examination”); see also Transcript of Initial Section 341 Meeting, April 3, 2017

(17:4-10; 18:3-20), attached as Plaintiff’s Exhibit 5 to the Motion (the “Section 341 Meeting”).

Upon examination, the explanation offered by the Debtor as to the disposition of these funds is


11
  Like Section 727(a)(3), Section 727(a)(5) does not contain an intent requirement. See In re Mihalatos, 527 B.R.
55, 69 (Bankr. E.D. N.Y. 2015), citing In re Cacioli, 463 F.3d 229, 238 (2d Cir. 2006).

                                                       9
Case 17-05232-pmb            Doc 34     Filed 02/15/19 Entered 02/15/19 13:46:55                     Desc Main
                                       Document     Page 10 of 16


vague and indefinite. Even though he referenced certain bank statements, overall the explanation

provided is not satisfactory and is lacking in sufficient detail, especially when considering the

substantial amounts at issue. Compare In re Palermo, 370 B.R. 599, 619 (Bankr. S.D. N.Y. 2007).

From the evidence presented, relief is also granted under Count I and the discharge is denied under

Section 727(a)(5).

                                            C. 11 U.S.C. § 727(a)(4)

        Finally, the Plaintiff’s allegations under Section 727(a)(4)(A) in Count III provide a

sufficient basis for denying the Debtor a discharge in this case. Section 727(a)(4)(A) states that

“[t]he court shall grant the debtor a discharge, unless...the debtor knowingly and fraudulently, in

or in connection with the case—made a false oath or account.” 11 U.S.C. § 727(a)(4). The purpose

of this subsection is to assure that adequate facts are available to parties with an interest in the

administration of a bankruptcy estate, without those parties having to investigate or undertake

examinations to determine whether the information provided is true. Thus, “‘[t]he entire thrust of

an objection to discharge because of a false oath or account is to prevent knowing fraud or perjury

in the bankruptcy case.’” Fogal Legware of Switzerland, Inc. v. Wills (In re Wills), 243 B.R. 58,

63 (B.A.P. 9th Cir. 1999), citing William L. Norton, Jr., NORTON BANKRUPTCY LAW                             AND

PRACTICE 2D § 74.11 (1997). Important to the present case, intentional omissions from a debtor’s

schedules are also actionable under this provision. See Patriot Fire Protection, Inc. v. Fuller (In

re Fuller), 560 B.R. 881, 890-91 (Bankr. N.D. Ga. 2016). 12

        To establish proper grounds for denying a discharge under Section 727(a)(4)(A), the

Plaintiff must show the following: (1) that the Debtor's oath or account was knowingly and



12
  A plaintiff objecting to discharge bears the burden of proof under a preponderance of the evidence standard. See
The Cadle Co. v. Taras (In re Taras), 2005 WL 6487202, *3 (Bankr. N.D. Ga. Aug. 19, 2005)(citations omitted).

                                                       10
Case 17-05232-pmb             Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                         Desc Main
                                         Document     Page 11 of 16


fraudulently made; and (2) that it concern a material fact. Swicegood v. Ginn, 924 F.2d 230, 232

(11th Cir. 1991). Typically, omissions from a debtor’s schedules or statement of financial affairs,

otherwise attested as being true and correct, constitute a false oath, and actual fraudulent intent in

such a case may be inferred from the totality of the circumstances surrounding the debtor’s case.

See Ingersoll v. Kriseman (In re Ingersoll), 124 B.R. 116, 123 (M.D. Fla. 1991); see also Protos,

supra, 322 F.App’x at 933 (numerous misstatements can support finding of fraudulent intent);

Fuller, supra, 560 B.R. at 891. In addition, reckless indifference to the truth is sufficient to prove

fraudulent intent, and the cumulative effect of a demonstrated pattern of omissions might support

an inference of an intent to deceive. Taras, supra, at *4. Courts analyze whether the alleged

omissions are part of a scheme to keep assets for the debtor’s benefit through their nondisclosure.

         A false oath is considered material “if it concerns the discovery of assets, business dealings,

or the existence and disposition of property.” Gebhardt v. Chesley (In re Chesley), 550 B.R. 882,

900 (Bankr. M.D. Fla. 2016)(citations omitted). In addition, even if the debtor can show that a

full and truthful answer would not have directly increased the estate assets, a discharge may be

denied if the omission adversely affects the trustee’s or creditors’ ability to discover other assets

or to fully investigate the debtor’s pre-bankruptcy dealing and financial condition. Beaubouef v.

Beaubouef (In re Beaubouef), 966 F.2d 174 (5th Cir. 1992)(finding that failure to list an interest

in a corporation was material despite debtor’s claim the interest had no value); see also Chalik,

supra, 748 F.2d at 618 (rejecting debtor’s contention that omitting twelve (12) corporations in

which he had substantial interests was immaterial where the corporations were worthless); 13 In re

Mascolo, 505 F.2d 274 (1st Cir. 1974)(finding that omission interfered with any investigation of


13
  In Chalik, supra, the court found that a debtor’s omission of all references to his involvement in several corporations
during the six (6) years preceding bankruptcy constituted the making of a false oath that is sufficient to bar his
discharge even where the concealed information may not have revealed assets available to creditors.


                                                           11
Case 17-05232-pmb           Doc 34     Filed 02/15/19 Entered 02/15/19 13:46:55                    Desc Main
                                      Document     Page 12 of 16


debtor’s financial condition, prior dealings, and disposition of his property). Requirements for

complete disclosure underscore that the decision as to what is or is not relevant is not for the debtor

to make. Fuller, supra, 560 B.R. at 891 (citations omitted). Instead, full disclosure is the order of

the day.

        Ordinarily, issues of intent in connection with an objection to discharge may not be

resolved through summary judgment. See Bank of North Georgia v. McDowell (In re McDowell),

497 B.R. 363, 373 (Bankr. N.D. Ga. 2013)(Drake, J.)(citing United States v. Lenard (In re Lenard),

140 B.R. 550, 555 (D. Colo. 1992) for proposition that determination of Section 727 claim at

summary judgment stage is problematic due to necessity of inquiry into debtor’s state of mind or

justification). A substantive pattern of concealment established by the undisputed facts, however,

may support entry of summary judgment on a claim of false oath. See Walton v. Williamson (In

re Williamson), 2013 WL 441448, *5 (Bankr. S.D. Ga. Feb. 1, 2013); distinguishing Looney v.

Owens (In re Owens), 2006 WL 6589904, at *4 (Bankr. N.D. Ga. Feb. 3, 2006)(Drake, J.), citing

Lenard, supra, 140 B.R. at 555.

        In this case, the Plaintiff has presented sufficient evidence that the Debtor’s sworn

schedules and statement of financial affairs contain significant omissions. 14 First, with regard to

the disclosure of income, the Debtor reported gross income of $0 for 2017, $205,000.00 for 2016,

and $5,860.00 for 2015. See Statement of Financial Affairs, Question No. 4 (Main Case Docket

No. 1)(pp. 8 – 9 of 51). Yet, during his 341 Meeting of Creditors, the Debtor testified that he had




14
  These documents were filed under oath. See Declaration About an Individual Debtor’s Schedules (pages 15 and 40
of 51)(Main Case Docket No. 1); see also 11 U.S.C. § 521(a)(1)(A) and (B)(requiring the filing of certain lists,
schedules, and statements); Fed.R.Bankr.P. 1008 (Verification of Petition and Accompanying Papers).


                                                      12
Case 17-05232-pmb             Doc 34     Filed 02/15/19 Entered 02/15/19 13:46:55                       Desc Main
                                        Document     Page 13 of 16


received cash transfers “right around a million three over four-and-a-half or five years of work”

from Ms. Fitzgerald alone. See Section 341 Meeting, p. 14, lines 12-22. 15

          Similarly, the BEK checking account statements show deposits of $907,806.20 in 2015 and

$394,744.36 in 2016, for a total of $1,302,550.56. See Spreadsheet of BEK Consulting Partners,

LLC, Bank of America Checking Account--Analysis of Deposits 2015-2016, attached as

Plaintiff’s Exhibit 14 to the Memorandum. The Debtor also testified that BEK earnings would

pass through to him as ordinary income. Consequently, his share of these sums, as fifty (50%)

percent owner, would constitute gross income to him, and would substantially exceed the amount

stated in the Statement of Financial Affairs. See Rule 2004 Examination, p. 36, line 12 – p. 37,

line 7.

          If income to the Debtor, these sums should have been reported in his Statement of Financial

Affairs, even if received from an LLC (see In re Sandifer, 448 B.R. 382, 385 (Bankr. D. S.C.

2011)) and even if they constituted allegedly unlawful gains. See James v. United States, 366 U.S.

213, 218, 81 S.Ct. 1052, 1054-55, 6 L.Ed.2d 246 (1961). 16 In any event, however these substantial

deposits came to be made, they raise questions regarding why they were made and whether they

were income. Given the totality of the circumstances presented concerning alleged transactions

and relationships, and the lack of any contrary explanation, it appears that the Debtor has not




15
 Neither the Exhibits attached to the Motion with the Plaintiff’s Statement of Material Facts nor as attached to the
Memorandum have been challenged by the Debtor as to either their authenticity or their content.
16
  Between March 2014 and August 2016, the TD Ameritrade records of Jacquolyn Fitzgerald reflect that the amount
of $1.467 million was transferred from Ms. Fitzgerald’s accounts to BEK. See Plaintiff’s Statement of Material Facts,
¶ 16, Plaintiff’s Exhibit 6 (attached thereto). Further, of this amount, $287,000.00 was transferred during the twelve
months prior to the filing of this case, and $260,059.19 was transferred from the BEK checking account to the Debtor’s
personal checking account during this same time period. Plaintiff’s Statement of Material Facts, ¶¶ 20-21, Plaintiff’s
Exhibits 6 (TD Ameritrade Records), 7 (Debtor’s Bank Records)(February 4, 2016 through October 5, 2016), and 8
(BEK Consulting Partners LLC Bank Records)(March 1, 2016 through October 31, 2016), as attached to the Motion.


                                                         13
Case 17-05232-pmb            Doc 34      Filed 02/15/19 Entered 02/15/19 13:46:55                      Desc Main
                                        Document     Page 14 of 16


provided a proper accounting of, or made full disclosure regarding, such funds in his bankruptcy

filing papers.

         Next, the Debtor reported that he made no payment on any debt owed to an insider during

the year before filing this bankruptcy case. Statement of Financial Affairs, Questions No. 7 & 8

(Main Case Docket No. 1)(p. 10 of 51). But, in sworn testimony the Debtor admitted owing his

step-mother, Aline Cassady, between $200,000.00 and $500,000.00 from trading losses and that

he made multiple payments to her in partial satisfaction of that debt. See Rule 2004 Examination,

p. 29, line 7 – p. 30, line 11; p. 31, line 17 – p. 32, line 12; p. 35, line 19 – p. 36, line 6; and, p.

215, lines 3–10. 17

         Finally, the Debtor also failed to schedule a debt owed to Harry Klauber in the sum of

$182,438.00 (see Schedule E/F, pp. 26-29 of 51), and omitted him from his verified Creditor

Matrix (pp. 43 and 50-51 of 51). Only two (2) months before filing his bankruptcy petition, the

Debtor had agreed in writing to “deliver” $182,438.00 to Mr. Klauber. See Affidavit of Harry

Klauber, ¶¶ 32-35, attached to the Motion as Exhibit 12; Plaintiff’s Statement of Material Facts,

¶¶ 28-31.

         Denial of a discharge is an extraordinary remedy. A debtor is required, however, to “fully

disclose all information relevant to the administration of the bankruptcy estate,” and the

truthfulness of a debtor’s statements is critical “to the integrity of the bankruptcy process, and [its]

proper operation….” Free At Last Bail Bonds, Inc. v. Franklin-Graham (In re Franklin-Graham),

2008 WL 7842108, at *6-*7 (Bankr. N.D. Ga. April 17, 2008)(Diehl, J.)(citations omitted).

Debtor’s omissions of substantive aspects regarding his financial affairs and the failure to report



17
   The Debtor made four (4) payments to Ms. Cassady in the total amount of $44,500.00 in 2016, which he did not
disclose. See Plaintiff’s Statement of Material Facts, ¶¶ 32-33, 37-38, Plaintiff’s Exhibit 11 (copies of checks), as
attached to the Motion.

                                                         14
Case 17-05232-pmb        Doc 34     Filed 02/15/19 Entered 02/15/19 13:46:55              Desc Main
                                   Document     Page 15 of 16




all his income and its sources, as well as certain payments made to an insider and the existence of

a certain creditor establish a basis for denying his discharge under Section 727(a)(4).

       As noted above, intent in such situations “may be inferred from circumstantial evidence”

arising from the cumulative effect produced by a series of omissions. Franklin-Graham, supra,

quoting Parnes v. Parnes (In re Parnes), 200 B.R. 710, 714 (Bankr. N.D. Ga. 1996)(Bihary, J.),

cited by Williamson, supra, 2013 WL 441418 at *5. Such cumulative effect of omissions may be

sufficient to establish the required elements of Section 727(a)(4) for purposes of summary

judgment. Franklin-Graham, supra; Williamson, supra, at *5, citing Hines v. Marchetti, 436 B.R.

159, 169 (M.D. Ala. 2010), aff’d, 418 F.App’x 797 (11th Cir. 2011)(citations omitted).

       The Debtor’s multiple omissions and misstatements, viewed together, demonstrate his

fraudulent intent for purposes of Section 727(a)(4), and consequently his discharge should be

denied on this basis. The record shows the Debtor has offered an incomplete picture of his pre-

bankruptcy financial situation, omitting important information about his relationship with BEK,

about transfers to his stepmother, and about the existence of a significant creditor. The Debtor’s

failure to disclose these matters in his Schedules and Statement of Financial Affairs indicate such

documents are not reflective of his true financial situation.

       The inconsistencies between the Debtor’s written statements in his bankruptcy filing papers

and testimony during his 341 Meeting and Rule 2004 Examination, along with the other

documentary evidence filed in this case, establish a demonstrated pattern of failing to provide the

necessary honesty and transparency demanded by the bankruptcy process and the protections it

affords. Based on the undisputed facts in evidence, the Debtor made false oaths and omitted




                                                 15
Case 17-05232-pmb        Doc 34       Filed 02/15/19 Entered 02/15/19 13:46:55            Desc Main
                                     Document     Page 16 of 16


material information with intent to deceive, supporting a denial of discharge under Section

727(a)(4) as alleged in Count III.

                                             Conclusion

       For the reasons set forth above, the Plaintiff’s Motion for Summary Judgment is

GRANTED to the extent that the Debtor’s discharge in this case is DENIED pursuant to 11 U.S.C.

§§ 727(a)(3), (a)(4) and (a)(5). In view of this ruling, the remaining request for relief set forth in

the Motion is moot.

       Judgment will be entered contemporaneously herewith.

       The Clerk is directed to serve a copy of this Order upon counsel for the Plaintiff, the

Defendant-Debtor, and the Chapter 7 Trustee.

                                      [END OF DOCUMENT]




                                                 16
